Citation Nr: 1444037	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-51 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from August 14, 2008, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for left foot metatarsalgia, status post left foot stress fractures. 

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for degenerative joint disease of the right knee.

6.  Entitlement to service connection for traumatic brain injury (TBI), also claimed as memory loss.

7.  Entitlement to service connection for left knee disability.

8.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or at the housebound rate.

9.  Entitlement to special monthly pension based on the need for the regular aid and attendance of another person or at the housebound rate.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to June 2003 and August 2004 to November 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and a July 2013 rating decision of the VA RO in Muskogee, Oklahoma.  Jurisdiction over the case was subsequently returned to the RO in Montgomery, Alabama.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran was scheduled for an in-person hearing before a Veterans Law Judge at the Board's office on June 9, 2014.  On the day of the Veteran's hearing, the Board received a statement from the Veteran's representative, which indicated he was withdrawing his representation.  On July 11, 2014, the Veteran submitted a letter in which he indicated that he wished to attend a video conference hearing before a Veterans Law Judge.  He has not yet been scheduled for his requested hearing.  As the RO schedules video conference hearings, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a video conference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


